DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the bolded and italicized portions of claim 1 listed below:
An apparatus, comprising:
a c-shaped housing configured to be wrapped round a finger of a user, the c-shaped housing having an opening or a joint at a first point round the finger and a first contiguous section that is at a location opposite to the first point across a central axis of the c-shaped housing, wherein at least the first contiguous section is made of a dielectric material;
an antenna configured in an outer portion of the c-shaped housing in the first contiguous section, the outer portion further from a center of the c-shaped housing than an inner portion; and
a spring element that extends from one end of the c-shaped housing configured to grip the finger of the user when the c-shaped housing is wrapped round the finger of the user.

As to claims 15 and 18, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/02/2021